Case 2:19-cv-00517-JMS-DLP Document 78 Filed 07/10/20 Page 1 of 4 PageID #: 534




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

 WESLEY I. PURKEY,                            )
                                              )
                       Plaintiff,             )
                                              )
                v.                            )      Case No. 2:19-cv-00517-JMS-DLP
                                              )
 WILLIAM BARR, et al.                         )
                                              )
                       Defendants,            )
                                              )


              INDIVIDUAL CAPACITY DEFENDANTS’ OPPOSITION TO
          PLAINTIFF’S MOTION TO STAY RULING ON MOTION TO DISMISS

        Pursuant to Local Rule 7-1(c)(3), Defendants William Barr and Hugh Hurwitz, in their

 individual capacities, hereby submit this Opposition to Plaintiff Wesley Purkey’s Motion to Stay

 Ruling on Motion to Dismiss. In support of this Opposition, Defendants Barr and Hurwitz state

 as follows:

        1.      Purkey has sued Defendants Barr and Hurwitz in both their individual and official

 capacities.

        2.      Defendants Barr and Hurwitz moved to dismiss the individual capacity claims

 asserted against them pursuant to Fed. R. Civ. P. 12(b)(6) and 12(b)(2). ECF No. 38. Purkey,

 represented by court appointed counsel, filed an opposition to the motion to dismiss the

 individual capacity claims, ECF No. 56; and Defendants Barr and Hurwitz have filed a reply in

 support of their motion to dismiss, ECF. No. 72. Thus, briefing on the motion to dismiss the

 individual capacity claims is now complete, and the Court may now decide whether Purkey’s
Case 2:19-cv-00517-JMS-DLP Document 78 Filed 07/10/20 Page 2 of 4 PageID #: 535




 Complaint fails to state any claim against the Defendants in their individual capacities as a

 matter of law. 1

           3.       In his motion to stay, Purkey moves to “stay all further proceedings on

 Defendants’ motion to dismiss and any other matters in this case” pending the outcome of

 collateral proceedings in a different court in which Purkey seeks to stay his execution on the

 grounds of incompetency. ECF. No. 76 at 1. Purkey appears to suggest that his competency is

 relevant to the disposition of the Defendants’ motion to dismiss the individual capacity claims. It

 is not.

           4.       Statements made by Purkey’s counsel in public filings in which counsel assert

 that the allegations of retaliation in this case are evidence of Purkey’s incompetency may

 properly be considered by the Court in assessing the plausibility of Mr. Purkey’s allegations in

 this case under Rule 12(b)(6). Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 555 (2007).

           5.       However, Defendants Barr and Hurwitz have shown that even if all of Purkey’s

 allegations are taken as true, as a threshold matter, special factors counseling hesitation preclude

 the Court from creating the individual capacity (Bivens) remedy Purkey seeks in this

 unprecedented context. Moreover, even if the court were to recognize a Bivens remedy for

 Purkey here, the Defendants are entitled to qualified immunity under the facts as alleged.

           6.       Thus, the individual capacity Defendants’ motion to dismiss does not depend

 upon a determination of Purkey’s competency, and there is no reason to delay resolution of the

 motion to dismiss.



 1
  The court has already denied the Defendants’ motion to dismiss the complaint on the basis of
 Rule 12(b)(2). ECF No. 74

                                                     2
Case 2:19-cv-00517-JMS-DLP Document 78 Filed 07/10/20 Page 3 of 4 PageID #: 536




        WHEREFORE, Defendants Barr and Hurwitz respectfully request that Plaintiff’s motion

 to stay be denied.



 Dated: July 10, 2020



                                                 Respectfully submitted,

                                                 ETHAN P. JONES
                                                 Acting Assistant Attorney General
                                                 Civil Division

                                                 JOSH J. MINKLER
                                                 United States Attorney

                                                 C. SALVATORE D’ALESSIO
                                                 Acting Director, Torts Branch

                                                 ANDREA W. MCCARTHY
                                                 Senior Trial Counsel

                                                 /s/Glenn S. Greene
                                                 GLENN S. GREENE
                                                 (New York State Bar No. 2674448)
                                                 Senior Trial Attorney
                                                 U.S. Department of Justice, Civil Division
                                                 Constitutional and Specialized Tort
                                                 Litigation
                                                 P.O. Box 7146, Ben Franklin Station
                                                 Washington, D.C. 20044
                                                 Telephone: (202) 616-4143
                                                 Fax: (202) 616-4314
                                                 Email: Glenn.Greene@usdoj.gov

                                                 Attorneys for Defendants Barr and Hurwitz
                                                 in their individual capacities




                                             3
Case 2:19-cv-00517-JMS-DLP Document 78 Filed 07/10/20 Page 4 of 4 PageID #: 537




                               CERTIFICATE OF SERVICE

        This is to certify that I have served a copy of the foregoing upon the Plaintiff herein by

 electronically filing and mailing a copy thereof to the following on the 10th day of July, 2020:

 Wesley Purkey
 Inmate #14679-045
 United States Penitentiary
 P.O. Box 33
 Terre Haute, Indiana 47808


                                                      s/ Glenn S. Greene
                                                      Glenn S. Greene
                                                      Senior Trial Attorney
                                                      U.S. Department of Justice, Civil Division
                                                      Constitutional and Specialized Tort
                                                      Litigation
                                                      P.O. Box 7146, Ben Franklin Station
                                                      Washington, D.C. 20044




                                                  4
